Dismissed and Memorandum Opinion filed October 20, 2005








Dismissed and Memorandum Opinion filed October 20,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00941-CR
____________
 
PIERCE COOK,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
230th District Court
Harris County, Texas
Trial Court Cause No. 997,333
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to the offense of aggravated
robbery.  The plea of guilty was made
without an agreed recommendation from the State regarding punishment; however,
the State recommended a cap of 20 years= imprisonment.  In accordance with the terms of the plea
bargain agreement with the State, the trial court sentenced appellant on May 6,
2005, to confinement for 20 years in the Institutional Division of the Texas
Department of Criminal Justice. 
Appellant filed a pro se notice of appeal.  Because appellant has no right to appeal, we
dismiss.  




In a plea bargain case, i.e., one in which the defendant's
plea is guilty or nolo contendere and the punishment does not exceed that
recommended by the prosecutor and agreed to by the defendant, a defendant may
appeal only:  (a) those matters that were
raised by written motion filed and ruled on before trial;  or (b) after getting the trial court's
permission to appeal.  TEX. R. APP.  P. 25.2(a)(2).  A conviction based on an agreement that puts
a "cap" on the punishment for the charged offense is subject to the
restrictions on appeal under Rule 25.2(a)(2). 
See Shankle v. State, 119 S.W.3d 808, 813 (Tex. Crim. App. 2003);
Waters v. State, 124 S.W.3d 825, 826 (Tex. App.‑Houston [14th Dist.]
2003, pet. ref=d). 

The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed October 20, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore. 
Do Not Publish C Tex. R. App.
P. 47.2(b).